DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation recites: “…when viewed from a driver’s seat of a vehicle…,” which renders the claim indefinite. It is unclear if the “a vehicle” is referring to the previously introduced vehicle. Additionally, the phrase recites a generally indefinite conditional statement, as the statement is incomplete (i.e. when not viewed from the driver’s seat is not described). For purposes of examination, the Examiner will interpret the limitation to refer to the previously introduced vehicle, and further, that the shielding portion covers an area of the light source where the light emitting layer is 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chipalkatti et al. (US 2001/0053082 A1, herein referred to as: Chipalkatti).
Regarding claim 1, Chipalkatti discloses a vehicle light fixture (Figs. 1-3, 11, 13 and 14) comprising: one light source (Fig. 11) including a light emitting layer (106 and 108) partitioned into a plurality of segments (106 and 108) capable of emitting light individually (as described in paragraph [0070]); and a control unit (the vehicle lighting circuits, collectively, paragraph [0060], driven by and coupled to the vehicular electrical system to which the at least one light source is installed, as shown in Fig. 13) for causing the light emitting layer to emit light in a different light emitting state (for braking, turn signal indication, reverse indication, etc.) by performing control of selecting the segment for emitting light from among the plurality of 
Regarding claim 2, Chipalkatti discloses (Figs. 1-3, 11, 13 and 14) the light emitting layer is formed by using an organic electroluminescence material (paragraph [0032]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chipalkatti, in view of Yamamoto et al. (US 2014/0003072 A1, herein referred to as: Yamamoto).
Regarding claim 3, Chipalkatti teaches or suggests (Figs. 1-3, 11, 13 and 14) the light source is disposed in an area along an outer periphery (of 12, as shown in Fig. 13), and the plurality of segments are partitioned to align in an outer peripheral direction being a direction in which the outer periphery (as shown in Fig. 13).
Chipalkatti does not explicitly teach or suggest that said outer periphery is the outer periphery of a rear window of a vehicle, said direction is the direction in which the outer periphery of the rear window extends.  
Yamamoto teaches or suggests (Figs. 1A-10B) said outer periphery is the outer periphery of a rear window of a vehicle (104), said direction is the direction in which the outer periphery of the rear window extends (as shown in Figs. 1A-10B).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Chipalkatti and incorporated the teachings of said outer periphery is the outer periphery of a rear window of a vehicle, said direction is the direction in which the outer periphery of the rear window extends, such as taught or suggested by Yamamoto, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving, or otherwise increasing, the utility of the device (i.e. by providing an embodiment in which the device is used as an indicator on the rear window of a vehicle passenger compartment).
Regarding claim 4, Chipalkatti teaches or suggests (Figs. 1-3, 11, 13 and 14) the light source includes an electrode (104 and 112) for supplying electric power to the light emitting layer (as described in paragraph [0070]), and the electrode includes an outer peripheral electrode (104) disposed on an outer peripheral side of the rear window (12) with respect to the light emitting layer in an extending state in the outer peripheral direction (as shown in Figs. 11 and 13-14).  Additionally or alternatively, the Examiner notes that the above-recited claim limitation 
Regarding claim 5, Chipalkatti teaches or suggests (Figs. 1-3, 11, 13 and 14) the electrode (104 and 112) includes a segment electrode (112) disposed in association with the segment (as shown in Fig. 11), and the segment electrode (112) includes a connecting portion (the bent portion of 112 shown in Fig. 11) extending toward the outer peripheral electrode (104, as shown in Fig. 11) and connected to the outer peripheral electrode (as shown in Fig. 11).  Additionally or alternatively, the Examiner notes that the above-recited claim limitation is taught or suggested by the combined teachings of Chipalkatti and Yamamoto, as modified in claim 3 above.
Regarding claim 6, Chipalkatti teaches or suggests (Figs. 1-3, 11, 13 and 14) the light emitting layer includes an area in which two of the segments are disposed side by side in a direction intersecting the outer peripheral direction (as shown in Figs. 11 and 13), the segment electrode (110, 112) includes a first segment electrode (112) disposed in association with one of the two segments in the area (as shown in Fig. 11), and a second segment electrode (110) disposed in association with the other segment (as shown in Fig. 11), the connecting portion (the bent portion of 112) of the first segment electrode (112) is disposed at one end of the first segment electrode in the outer peripheral direction (as shown in Fig. 11), and the connecting portion (the bent portion of 110) of the second segment electrode (110) is disposed at another end of the second segment electrode (110) in the outer peripheral direction (as shown in Figs. 11 and 13).  Additionally or alternatively, the Examiner notes that the above-recited claim limitation is taught or suggested by the combined teachings of Chipalkatti and Yamamoto, as modified in claim 3 above.
Regarding claim 8, as is best understood, Chipalkatti teaches or suggests (Figs. 1-3, 11, 13 and 14) a light shielding portion (30) for covering an area of the light source (the rear of the light source, as shown in Fig. 14) where the light emitting layer is formed (as shown in Fig. 14), when viewed from the driver's seat of a vehicle (30 covers the lamp when viewed from the driver’s seat of the vehicle). Additionally or alternatively, the Examiner notes that the above-recited claim limitation is taught or suggested by the combined teachings of Chipalkatti and Yamamoto, as modified in claim 3 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chipalkatti, in view of Yamamoto, as applied to claim 3 above, and in further view of Testai et al. (US 2015/0375673 A1, herein referred to as: Testai).
Regarding claim 7, neither Chipalkatti nor Yamamoto explicitly teach that the rear window includes a gradation area in which a hue of a vehicle gradually decreases from the outer periphery toward an inside, and the light emitting layer is formed in such a way that a light emission amount gradually decreases from the outer periphery of the rear window toward an inside in association with the gradation area.  
Testai teaches or suggests (Fig. 10) the rear window includes a gradation area (1006) in which a hue of a vehicle gradually decreases from the outer periphery toward an inside (paragraph [0020], for the instance of the partially opaque embodiment and in the region bordering 1002), and the light emitting layer (1004 and 1005) is formed in such a way that a light emission amount gradually decreases from the outer periphery of the rear window toward an inside in association with the gradation area (as indicated by the size of the layer shown in Fig. 10).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Chipalkatti and incorporated the teachings of the rear window includes a gradation area in which a hue of a vehicle gradually decreases from the outer periphery toward an inside, and the light emitting layer is formed in such a way that a light emission amount gradually decreases from the outer periphery of the rear window toward an inside in association with the gradation area, such as taught or suggested by Testai, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving, or otherwise increasing, the utility of the device (i.e. by providing an embodiment in which the device is used as an indicator on the rear window of a vehicle passenger compartment), and/or improve the appearance of the device (i.e. by providing a feature to conceal or partly conceal the light source from view).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Examiner, Art Unit 2875